 428302 NLRB No. 57DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The termination date of the agreement is not set forth in the record.2Under Alabama statutes, as contemplated by Sec. 14(b) of the Act, em-ployees may not be required to join a union or pay dues as a condition of
employment. The agreement nevertheless contains a union-security provision
in contravention of Alabama state law.United Rubber, Cork, Linoleum and Plastic Work-ers of America, AFL±CIO±CLC and its Local
#915 (Dunlop Tire & Rubber Corporation) andRichard M. Holcombe. Case 16±CB±5198April 4, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTUpon a charge filed by Richard M. Holcombe onJune 13, 1988, the General Counsel of the National
Labor Relations Board issued a complaint on July 28,
1988, against the Respondent, United Rubber, Cork,
Linoleum and Plastic Workers of America, AFL±CIO±
CLC and its Local #915 (the Respondent or Local
915), alleging that it violated Section 8(b)(1)(A) of the
National Labor Relations Act. Copies of the complaint
and notice of hearing were served on the Respondent
and the Charging Party. Thereafter, the Respondent
timely filed an answer denying the commission of any
unfair labor practices.On December 19, 1988, the parties jointly movedthe Board to transfer this proceeding to the Board,
without benefit of a hearing before an administrative
law judge, and submitted a proposed record consisting
of the formal papers and the parties' stipulation of
facts with attached exhibits. On January 24, 1989, the
deputy executive secretary granted the motion, ap-
proved the stipulation, and transferred the proceeding
to the Board. Thereafter, the General Counsel and the
Respondent filed briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record in this case, the Board makesthe followingFINDINGSOF
FACTI. JURISDICTIONDunlop Tire & Rubber Corporation (the Employeror Dunlop), a Delaware corporation with an office and
place of business in Huntsville, Alabama, is engaged
in the manufacture of automobile tires. During the 12
months preceding the issuance of the complaint, a rep-
resentative period, Dunlop, in the course and conduct
of its business operations, sold and shipped from its
Huntsville, Alabama facility goods valued in excess of
$50,000 directly to customers located outside the State
of Alabama. The parties stipulated, and we find, that
Dunlop is an employer engaged in commerce within
the meaning of Section 2(6) and (7) of the Act. We
further find that the Respondent is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICE
The issue presented is whether the Respondent vio-lated Section 8(b)(1)(A) of the Act by refusing to
honor the Charging Party's revocation of his checkoff
authorization after his effective resignation from mem-
bership in Local 915.A. FactsThe Employer and Local 915 are parties to a collec-tive-bargaining agreement effective May 16, 1988.1The agreement provides that employees who become
members of Local 9152may authorize the Employer tomake monthly monetary deductions from their pay-
checks in amounts equal to periodic union dues, and
remit those amounts to Local 915, by executing the
following authorization form:Date llllllllUnion Dues, Assignment, AuthorizationI hereby assign to Local 915, United Rubber,Cork[,] Linoleum and Plastic Workers of America
dues deductions from any wages earned and from
Supplemental Worker's [sic] compensation bene-
fits paid to me as an employee of the Dunlop Tire
and Rubber Corporation, and authorize the Trust-
ee and its agents of the SUB fund to deduct from
any Supplemental Unemployment Benefits pay-
able to me from the SUB Fund, such amount as
is now established by the Union as membership
dues in said Union. I hereby authorize the Dunlop
Tire and Rubber corporation to make these De-
duction [s] once in each month and direct that the
same be remitted to the bonded officer (Treasury)
of Local 915, United Rubber, Cork, Linoleum and
Plastic Workers of America.This assignment, authorization and directiveshall be irrevocable for a period of one (1) year
from the date of execution or until the expiration
date of any applicable Company-Union Agree-
ment, whichever occurs sooner and I agree and
direct that this assignment, authorization and di-
rective shall be automatically renewed and shall
be irrevocable for successive periods of one (1)
year each or for a period of each succeeding ap-
plicable Company-Union Agreement, Whichever
[sic] shall be sooner, unless written revocation no-
tice is given by me to the Company and the
Union during a period of ten (10) days prior to
the expiration of such period of one (1) year or
of each applicable Company-Union Agreement
whichever occurs sooner. 429RUBBER WORKERS LOCAL 915 (DUNLOP TIRE)3Although the record does not contain a copy of Holcombe's request thathis checkoff authorization be revoked, the record does contain the Respond-
ent's reply notifying him that his withdrawal attempt was untimely and was
therefore being denied. In addition, the Respondent does not contend that
Holcombe never requested that his checkoff authorization be revoked. On the
contrary, the Respondent's answer to the complaint acknowledges that
Holcombe ``attempt[ed] to revoke his dues checkoff.''4268 NLRB 635 (1984).5302 NLRB 322 (1991).6See NLRB v. Postal Service, 833 F.2d 1195 (6th Cir. 1987); NLRB v. Post-al Service, 827 F.2d 548 (9th Cir. 1987).7Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708 (1983).8In Lockheed, the Board left open the question of how its waiver rule wouldapply in the context of a lawful union-security clause. As previously noted,
the collective-bargaining agreement in this case contains a union-security pro-
vision that, pursuant to Sec. 14(b) of the Act, is unlawful under Alabama stat-
utes. In the absence of a lawful union-security clause, the Lockheed test is ap-plicable to this case.Charging Party Richard M. Holcombe has at alltimes material been employed by Dunlop at its Hunts-
ville, Alabama facility. On October 7, 1981, Holcombe
joined Local 915 and on that date signed a dues-deduc-
tion authorization form as set forth above. Since Octo-
ber 17, 1981, Dunlop has, on a monthly basis, de-
ducted and withheld from Holcombe's wages the
amount established by the Respondent as membership
dues, and remitted those amounts to the Respondent.About May 18, 1988, Holcombe notified Local 915of his resignation of membership and, we infer, his de-
sire to revoke his checkoff authorization. Local 915
honored Holcombe's resignation but informed him that
it would not honor his withdrawal of dues-checkoff au-
thorization, because it was not made during the revoca-
tion period specified in the authorization.3At all timessince May 18, 1988, Dunlop has continued on a
monthly basis to deduct from Holcombe's wages, and
remit to the Respondent, the amount presently estab-
lished by the Respondent as membership dues.B. Contentions of the PartiesThe General Counsel contends that, under the ruleset forth in Machinists Local 2045 (Eagle Signal),4Holcombe's resignation from Local 915 operated to re-voke his dues-checkoff authorization. The Board held
in Eagle Signal that resignation of union membershipwill revoke a checkoff authorization, even if the res-
ignation does not occur during the allowable revoca-
tion period, where the authorization itself makes pay-
ment of dues a quid pro quo for union membership.
The General Counsel contends that the language of the
checkoff authorization signed by Holcombe provides
that payment of dues is a quid pro quo for union mem-
bership. Accordingly, the General Counsel argues that
under Eagle Signal the respondent unlawfully refusedto honor Holcombe's revocation of his checkoff au-
thorization following his effective resignation of union
membership.The Respondent argues that its conduct was lawfulbecause the authorization in this case does not make
the payment of dues a quid pro quo for union member-
ship. The Respondent additionally cites judicial criti-
cism of the Board's Eagle Signal analysis, and con-tends that the authorization is a contract between the
Employer and the Charging Party that may only be re-
voked within the contractually permissible period.C. DiscussionIn Electrical Workers IBEW Local 2088 (LockheedSpace Operations),5the Board acknowledged judicialcriticism of the Eagle Signal analysis6and set forth anew test for determining the effect of an employee's
resignation from union membership on that employee's
dues-checkoff authorization. The Board in Lockheedfound that an employee may voluntarily agree to con-
tinue paying dues pursuant to a checkoff authorization
even after resignation of union membership. In fash-
ioning a test to determine whether an employee has in
fact agreed to do so, the Board took into account fun-
damental policies under the Act guaranteeing employ-
ees the right to refrain from belonging to and assisting
a union, as well as the principle set forth by the Su-
preme Court that waiver of such statutory rights must
be clear and unmistakable.7In order to give full effectto these fundamental labor policies the Board stated
that it wouldconstrue language relating to a checkoff author-ization's irrevocabilityÐi.e., language specifying
an irrevocable duration for either 1 year from the
date of the authorization execution or on the expi-
ration of the existing collective-bargaining agree-
mentÐas pertaining only to the method by whichdues payments will be made so long as dues pay-ments are properly owing. We shall not read it as,by itself, a promise to pay dues beyond the term
in which an employee is liable for dues on some
other basis. Explicit language within the checkoff
authorization clearly setting forth an obligation to
pay dues even in the absence of union member-
ship will be required to establish that the em-
ployee has bound himself or herself to pay the
dues even after resignation of membership. [302
NLRB at 328±329.]8Applying the analysis of Lockheed to the facts inthis case, we find that Local 915 has failed to show
that the dues-checkoff authorization signed by
Holcombe obligated him to pay dues after his effective
resignation of union membership. As in Lockheed, allthat Holcombe clearly authorized was the deduction of
the amount ``established by the Union as membership
dues.'' He did not clearly authorize the continuation of
this deduction after he had resigned his union ``mem-
bership.'' We thus find that the partial wage assign-
ment made by Holcombe was conditioned on his union 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9The complaint also alleges that the Respondent violated Sec. 8(b)(1)(A) by``caus[ing] and requir[ing] Dunlop to continue to deduct on its behalf member-
ship dues from the wages of the Charging Party.'' However, the stipulated
record contains no evidence that the Respondent took any affirmative steps to
cause or require Dunlop to continue to deduct the Charging Party's dues after
his resignation. Accordingly, a finding of such an additional 8(b)(1)(A) viola-
tion is not warranted, and we shall dismiss this complaint allegation.10If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''membership and was revoked when he ceased being aunion member. Accordingly, we find that, following
the Charging Party's resignation, the Respondent vio-
lated Section 8(b)(1)(A) by continuing to accept
checked-off dues and by refusing to honor the Charg-
ing Party's revocation of his dues-checkoff authoriza-
tion.9CONCLUSIONOF
LAWBy accepting checked-off dues and by refusing tohonor the Charging Party's revocation of his dues-
checkoff authorization after his resignation from mem-
bership in the Respondent, the Respondent engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(b)(1)(A) and Section 2(6) and
(7) of the Act.REMEDYHaving found that the Respondent has engaged inthe above-described unfair labor practices, we shall
order it to cease and desist and to take certain affirma-
tive action designed to effectuate the policies of the
Act. We shall order the Respondent to make the
Charging Party whole for all moneys deducted from
his wages following the date of his resignation and
checkoff revocation, May 18, 1988, with interest com-
puted in the manner set forth in New Horizons for theRetarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, United Rubber, Cork, Linoleum and Plas-
tic Workers of America, AFL±CIO±CLC and its Local
#915, Madison, Alabama, its officers, agents, and rep-
resentatives, shall1. Cease and desist from
(a) Either accepting checked-off dues or refusing tohonor an employee's revocation of his dues-checkoff
authorization after the employee has resigned member-
ship in the Union, where the terms of the voluntarily
executed checkoff authorization do not clearly and ex-
plicitly impose any postresignation dues obligation on
the employee.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make whole, with interest, employee Richard M.Holcombe for all moneys deducted from his wages asunion dues after the date of his resignation from unionmembership and revocation of his checkoff authoriza-
tion.(b) Post at its business offices, meeting halls, andother places where notices to members are customarily
posted and, with permission, at the Employer's Hunts-
ville, Alabama facility copies of the attached notice
marked ``Appendix.''10Copies of the notice, on formsprovided by the Regional Director for Region 10, after
being signed by the Respondent's authorized represent-
ative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in
conspicuous places including all places where notices
to members are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps it has
taken to comply.ITISFURTHERORDERED
that the complaint is dis-missed insofar as it alleges unfair labor practices not
found.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
accept checked-off dues or refuse tohonor any employee's revocation of his dues-checkoff
authorization after the employee has resigned union
membership and no longer owes union dues.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
make Richard M. Holcombe whole, withinterest, for any moneys deducted from his wages as
union dues following his resignation from union mem-
bership and revocation of his checkoff authorization.UNITEDRUBBER, CORK, LINOLEUMAND
PLASTICSWORKERSOF
AMERICA, AFL±CIO±CLC ANDITS
LOCAL#915